Citation Nr: 1124177	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  07-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).  

4.  Entitlement to service connection for a cervical spine condition.

5.  Entitlement to service connection for a lumbar spine condition.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2008, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In February 2009, the Board remanded the case for additional development.  In October 2009, after the development was completed, the Board denied the claim.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2010 order, the Court granted the parties' Joint Motion for Remand and remanded the appeal for compliance with the terms of the Joint Motion.  

The issues of entitlement to service connection for cervical and lumbar spine conditions, and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current left shoulder disorder has not been shown. 

2.  A right shoulder disorder was not shown in service, did not manifest within one year of discharge, and is not shown to be causally related to service.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred as a result of service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A right shoulder disorder was not incurred as a result of service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in August 2005 prior to the initial adjudication of this claim.  A letter sent in July 2006 provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  To the extent that notice regarding establishing a disability rating or effective date was sent after the initial adjudication of this claim, the claim was readjudicated following the subsequent notification letter by the February 2007 Statement of the Case (SOC) and a June 2009 Supplemental Statement of the Case.  This "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained.  The Veteran has also been provided with appropriate VA examinations and a hearing in connection with his claim.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  All reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and the RO has fully, or at a minimum substantially, complied with the Board's February 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  To the extent that it has not, the needed action is addressed in the remand section.  No further assistance to develop evidence is required.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact- finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service treatment records show that in August 1962 the Veteran fell five down a ladder for a total of 5 steps due to an acute onset of dizziness.  He reportedly landed with his weight on his cervical spine and scapular.  He immediately complained of cervical pain and an inability to move his neck, but there was no paresthesia of the arms or legs and no loss of motor power.  There was no complaint of pain or any involvement of either shoulder.  The diagnosis was strain of the cervical area; rule out concussion of the spinal cord (whiplash).  X-rays of the cervical spine were negative for fractures or dislocation.  No x-rays of the shoulders were performed.  The remainder of the service treatment records is negative for complaints of shoulder pain or continued pain in the cervical spine region.  A June 1964 separation examination showed the Veteran's upper extremities and spine were normal on inspection.  

The claims file contains a copy of the Veteran's SSA file, including his applications for benefits, correspondence, and various private medical records.  He was awarded disability benefits for coronary artery disease and diabetes.  Private records dated in November 1998 show that upon physical evaluation, the Veteran denied any joint or muscle discomfort.  Physical examination showed, in pertinent part, no significant joint abnormalities.  During a physical evaluation in March 1999, the Veteran reported aches and pains in his arms, knees, and shoulders.  No x-rays or diagnoses were provided.  

Additional SSA records reveal that the Veteran was injured in a March 2000 motor vehicle accident when he hit a deer.  A treatment record dated the day of the accident indicates that the Veteran reported right shoulder and neck pain and painful motion.  The assessment was right shoulder and cervical strain.  X-rays of the cervical spine revealed no acute changes in the cervical spine; cervical spondylosis; and bilateral neural foraminal narrowing.  The examining physician did note, however, that on the anterior inferior aspect of the C6 vertebral body, there appeared to be an old injury or nonunion of the apophysis.  X-rays of the right shoulder were normal.  A record follow-up evaluation dated in May 2000 shows that the Veteran denied any right shoulder problems prior to having jammed his shoulder in his car accident.  He reported that the intermittent right shoulder pain had been present from several months to a year, but had seemed to diminish as time progressed, although he continued to have pain with activities that required movement above chest level, driving, and pickup things up.  The examining physician's clinical impression was that the Veteran had rotator cuff tendonitis, posttraumatic from the automobile accident.  A treatment note dated in July 2000 shows the Veteran reported that his left shoulder was starting to trouble him.

In an SSA application completed in April 2005, and in response to a question of what he was able to do prior to his illnesses (i.e. diabetes and breathing problems), the Veteran wrote that he had a very active lifestyle.  He loved to swim, downhill ski, and jog.  He noted that he always downhill-skied with a group of his friends in March.  He also stated that he was always in an exercise program at his local wellness center or gym.  He went on further to discuss the many lifestyle changes he had to make due to his breathing problems and difficulty with the cold as a result of his diabetes.

At his hearing in November 2008, the Veteran testified that he sustained an injury to his shoulders at the time of his fall in service and that he continued to have bilateral shoulder problems since then.  He also stated that he saw a chiropractor from 1968 up until 1998 or 2000, but the doctor is now deceased and he cannot access those records.  

The Veteran underwent a VA examination in March 2009.  During the physical evaluation, the examiner diagnosed right shoulder degenerative joint disease and indicated that the left shoulder was normal.  The examiner opined that it is less likely as not that the bilateral shoulder conditions were related to service.  The rationale was the nature of the injury and the number of years without symptoms after discharge.

After a review of the cumulative evidence in the claims file, the Board finds that service connection for the claimed left shoulder and right shoulder disorders is not warranted.  There is no specific report of injury to either shoulder, or evidence of treatment or diagnosis related to the shoulders in service.  However, due to the nature of the Veteran's fall in 1962, the Board finds that it is certainly plausible that the impact was sustained to at least one, if not both of his shoulders.  However, the Board observes that the Veteran has not presented any competent evidence of a current left shoulder disability.  The VA examiner indicated that the left shoulder was completely normal on examination in March 2009.  There has been no other showing of a left shoulder disability since the claim for service connection was filed.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current disability of the left shoulder, the claim for service connection for a left shoulder disability is denied.

In contrast, a current right shoulder disability has been established as degenerative joint disease.  However, right shoulder degenerative joint disease was not shown in service or within a year of discharge.  The record does not contain any medical evidence or opinion that directly links this current shoulder disorder to service.  In fact, the only evidence in support of a causal nexus is the Veteran's own contention that he has had continuity of right shoulder symptoms since service.  His brother has also submitted a statement that he had witnessed the Veteran to have excruciating shoulder pain since discharge from service.  The Board is aware that it is evidence of symptoms, not treatment, that are the essence of any evidence of continuity of symptomatology. Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  However, in determining whether statements submitted by a veteran are credible, the Board may consider interest, bias, internal consistency, facial plausibility, self interest, desire for monetary gain, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

To the extent that the Veteran suggests that there has been continuity of symptomatology since his injury in service, the Board finds that his report is neither supported by the record nor is it credible.  As noted, service treatment records show no complaints of shoulder problems in service or at discharge.  Also when treated for his right shoulder injury in March 2000 related to a motor vehicle accident, the Veteran stated that his right shoulder symptoms had only been present from several months to a year and he denied any previous right shoulder problems.  These statements are inconsistent with his current testimony that his right shoulder problems began and have continued since service.  The Board finds that the statements regarding his right shoulder, made in the context of contemporaneous treatment in 2000, are more probative than those made for compensation purposes years later.  These statements made in 2000, also conflict with the May 2011 declaration submitted by the Veteran's brother.  Due to the obvious inconsistencies in the Veteran's statements, the Board finds that his report of a continuity of right shoulder symptomatology after service is not credible.  The Board also finds it significant that the Veteran reported to SSA in April 2005 that prior to becoming disabled from his diabetes and breathing problems, he had a very active lifestyle, loved to swim, downhill ski, and jog, and that he was always in an exercise program at his local wellness center or gym.  This conflicts with his brother's declaration that he experienced excruciating back, neck and shoulder pain since his discharge from service that prevented him from participating in activities.  In light of this evidence, the Board finds that continuity of symptoms has not been established, either through the objective evidence or through lay statements offered in support of the claim.  The Board notes further that the passage of many years between service and the initial complaints of right shoulder symptoms, the objective medical evidence of a chronic right shoulder condition, and the evidence of an intervening post-service injury, weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is no other credible, competent evidence of a nexus between any current right shoulder disorder and service.  

The March 2009 VA medical opinion is against a causal nexus in this case.  Ordinarily, this opinion would be of limited probative value because the examiner seems not to have at least considered the Veteran report of continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  However, as the Board finds that the Veteran's report of continuity is not credible, the probative value of the opinion is not diminished.  This opinion is otherwise competent and probative and was based on a review of the Veteran's service and post-service medical history, physical examination and was supported by an otherwise adequate rationale.

In sum, the preponderance of the evidence is against the claim and thus, the applicability of the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.  

ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.


REMAND

COPD

The Veteran seeks service connection for COPD.  He contends that this disability is the result of either asbestos exposure or smoke inhalation in service while serving aboard the USS Springfield.  

Service treatment records are negative for respiratory complaints or a chronic respiratory condition.  At the time of separation, an examination revealed the Veteran's lungs and chest were normal.  A chest x-ray was negative.  Official service department records indicate that in June 1963 a fire started in a fire room plenum chamber aboard the USS Springfield.  The ship log indicates that there were three shipyard workers present when the fire started; the Veteran was not one of them.  These workers were unable to extinguish the fire and were called away.  Two fire marshals then reported aboard and the ship's designated repair party commenced firefighting operations.  All hands not involved in firefighting cleared the ship and were mustered.  The fire was extinguished shortly thereafter.  Heavy smoke was present in the surrounding compartments which were de-smoked with portable exhaust blowers.  

SSA records show that after military service, the Veteran was employed at a coal-fired power plant from 1964 to 2000.  Beginning in the early 1990's, he began to complain to his employer of respiratory difficulties caused by exposure to secondhand smoke on the job, and requested that the company's non-smoking policy be enforced.  Letters submitted on the Veteran's behalf from private physicians show diagnoses of reactive airways disease and reflect an overwhelming consensus that the disease was caused by a progressive sensitization to coal dust, secondhand cigarette smoke, and other materials at his workplace.  Some of the SSA records reflect that the Veteran reported a brief history of smoking while he was in the Navy and also a history asbestos (and silicate) exposure after service, at his job following retirement from the power plant.  

The Veteran was afforded a VA respiratory examination in April 2009 and was diagnosed with hyperactive airway disease.  The examiner opined that it was less likely as not that this condition was caused by or as a result of asbestos, because the chest film showed no evidence of exposure to asbestos.  The examiner did not opine as to whether the Veteran's respiratory disorder was related to his alleged smoke exposure in service.  Pursuant to the parties Joint Motion for Remand, the Veteran should be provided an examination to determine whether his current disability is etiologically related to military service, as a result of asbestos exposure, smoke inhalation, or otherwise.

Cervical and Lumbar Spine

The Veteran was afforded a VA joints examination in April 2009.  A VA examiner opined that it was less likely that the cervical and lumbar spine conditions were related to service.  However, it appears from the report that no physical evaluation or x-rays were performed and no diagnoses were provided.  In addition, the proffered opinion focused solely upon the Veteran's failure to seek formal medical treatment for his symptoms after discharge, and did not take into consideration the Veteran's report that the onset of chronic neck and low back pain was during service with continuity since then.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the service treatment records to provide a negative opinion).  For these reasons, the VA examination is inadequate.  When VA undertakes to examine a veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Thus, a remand for a new examination and opinion based upon a thorough review of the evidentiary record, and with supporting rationale, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his cervical spine, lumbar spine, and respiratory conditions.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to these disabilities.  All efforts to obtain any and all identified records must be fully documented in the claims file.  

2.  The Veteran should be afforded appropriate VA examinations by physicians, to determine the nature and etiology of the claimed conditions.  The claims folder, and a copy of this remand, should be made available to and must be reviewed by the examiners.  All indicated studies should be performed and all findings should be reported in detail.  The examiners should opine as to whether it is at least as likely as not that the claimed conditions had their onset in service, or are causally related to the Veteran's periods of active duty service.  

With respect to the respiratory condition, the examiner should note that the Board has conceded minimal exposure to asbestos during service; however, there is also evidence of asbestos and silicate exposure after service.  Also, the examiner's opinion must include a discussion of the evidence showing chronic exposure to secondhand tobacco smoke in the Veteran's place of civilian employment with respect to the current claimed respiratory condition.

With respect to the claimed lumbar and cervical spine condition, the examiner's opinion should include a discussion of the significance, if any, of the March 2000 post-service motor vehicle accident and the x-ray evidence of an old injury or nonunion of the apophysis on the anterior inferior aspect of the C6 vertebral body.

In offering these opinions, the examiner must also acknowledge and discuss the competent lay report of the Veteran regarding the onset of his conditions in service and the continuity of symptoms since that time.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then readjudicate the appeal.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC and given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


